UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-84730 LEASE EQUITY APPRECIATION FUND I, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 68-0492247 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 South Poplar Street, Suite 101, Wilmington Delaware 19801 (Address of principal executive offices) (800) 819-5556 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler¨ Acceleratedfiler o Non-accelerated filer¨ SmallerReportingCompanyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨YesxNo There is no public market for the Registrant’s securities. 1 LEASE EQUITY APPRECIATION FUND I, L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION ITEM1. Financial Statements Consolidated Balance Sheets – June 30, 2011 and December 31, 2010 (Unaudited) 3 Consolidated Statements of Operations –Three and Six Months Ended June 30, 2011 and 2010 (Unaudited) 4 Consolidated Statement of Changes in Partners’ (Deficit) Capital – Six Months Ended June 30, 2011 (Unaudited) 5 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2011 and 2010 (Unaudited) 6 Notes to Consolidated Financial Statements – June 30, 2011 (Unaudited) 7 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM3. Quantitative and Qualitative Disclosures about Market Risk 21 ITEM4. Controls and Procedures 21 PART II OTHER INFORMATION ITEM6. Exhibits 22 SIGNATURES 23 2 Index PART 1. FINANCIAL INFORMATION ITEM I – FINANCIAL STATEMENTS LEASE EQUITY APPRECIATION FUND I, L.P. AND SUBSIDIARY Consolidated Balance Sheets (In thousands) (Unaudited) June 30, December 31, ASSETS Cash $
